J-A24036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NAFIS TYNDALE                              :
                                               :
                       Appellant               :   No. 682 EDA 2022

        Appeal from the Judgment of Sentence Entered February 2, 2022
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-SA-0001227-2021

BEFORE: PANELLA, P.J., BENDER, P.J.E., and SULLIVAN, J.

JUDGMENT ORDER BY SULLIVAN, J.:                       FILED OCTOBER 11, 2022

       Nafis Tyndale (“Tyndale”) appeals pro se from the judgment of sentence

imposed after he failed to appear for trial in his summary appeal of a citation

for failing to stop at a stop sign.1 We dismiss the appeal.

       Tyndale received a citation for failing to stop at a stop sign in 2020, and

the Philadelphia Municipal Court Traffic Division (“Traffic Division”) entered a

judgment against him.         He timely filed a summary appeal in the Court of

Common Pleas (“the trial court”). The trial court issued a notice, which bears

Tyndale’s signature, of a trial to be held on February 2, 2022. On that date,

____________________________________________


1 See 75 Pa.C.S.A. § 3323(b). The certified record in this appeal appears to
be incomplete. We note that Tyndale refers to two traffic citations. The trial
court also refers to a citation for failing to yield to an emergency vehicle, see
Trial Court Opinion, 4/19/22, at 1. The record, however, only contains
documents related to one citation (number SS1064276) for failing to stop at
a stop sign. Although the state of the record does not affect our disposition
of this appeal, we summarize the procedural background based on the matters
actually contained in the record.
J-A24036-22



Tyndale failed to appear, and the trial court dismissed Tyndale’s summary

appeal and entered a judgment for fines and costs of $187. Tyndale timely

appealed.

      In his one-page pro se brief, Tyndale states that “[o]n February 2[,]

2022, there was a new hearing [w]hich I wasn’t able to attend so the judge

found me guilty.” Tyndale’s Brief at 1. Tyndale asserts that on the day of his

trial in the Court of Common Pleas, he was in the process of moving out of his

house. See id.

      Before reaching the merits of Tyndale’s issues, we must consider

whether the defects in his brief require dismissal of the appeal. Appellate

briefs must conform materially to the requirements of the Pennsylvania Rules

of Appellate Procedure (“Pa.R.A.P.”), and this Court may dismiss an appeal if

the defects in the brief are substantial. See Commonwealth v. Tchirkow,

160 A.3d 798, 804 (Pa. Super. 2017).         “Although this Court is willing to

construe liberally materials filed by a pro se litigant, a pro se appellant enjoys

no special benefit.    Accordingly, pro se litigants must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court.” Id. (citation

omitted). It is an appellant’s duty to present arguments that are sufficiently

developed for our review.     An appellate brief must support its claims with

pertinent discussion, references to the record, and citations to legal

authorities. See Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007). “This Court will not act as counsel and will not develop arguments on

behalf of an appellant.” Id. If a deficient brief hinders this Court’s ability to

                                      -2-
J-A24036-22



address any issue on review, the issue will be regarded as waived.           See

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa. Super. 2006) (holding

that an appellant’s failure to support his claim with factual background and

citations to the record represented “serious deviations from the briefing

requirements of the Rules of Appellate Procedure,” waiving review of the

claim) (citation omitted).

       Tyndale fails to comply with multiple rules of appellate procedure

concerning the contents of a brief. See Pa.R.A.P. 2111, 2114, 2115. Of even

greater importance, Tyndale’s brief lacks any references to or discussion of

applicable legal standards, statutes, or case law.       See Pa.R.A.P. 2119(a)

(providing that the argument shall be followed by the discussion and citation

of pertinent authorities).      Given these deficiencies, this Court is unable to

meaningfully review Tyndale’s issue, and we dismiss the appeal.              See

Pa.R.A.P. 2101 (providing that “if the defects . . . in the brief . . . are

substantial, the appeal ... may be ... dismissed”).

       Appeal dismissed.2




____________________________________________


2 As noted by the trial court, Tyndale’s failure to comply with its order for a
Rule 1925(b) statement would also preclude this Court from addressing the
merits of his issue.         See Trial Court Opinion, 4/19/22, at 2-3;
Commonwealth v. Boniella, 158 A.3d 162, 164 (Pa. Super. 2017) (noting
that no remedy or exception applies when a pro se appellant fails to comply
with a proper order to file a Rule 1925(b) statement).

                                           -3-
J-A24036-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2022




                          -4-